Order filed June 23, 2005, Withdrawn and Appeal Dismissed and Memorandum
Opinion filed April 27, 2006








Order filed June 23, 2005, Withdrawn and Appeal
Dismissed and Memorandum Opinion filed April 27, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00057-CV
____________
 
IN THE MATTER OF C.M.
 

 
On Appeal from the
314th District Court
Harris County ,
Texas
Trial Court Cause No.  04-07780J
 

 
M E M O R A N D U M  O
P I N I O N
We withdraw our order of June 23, 2006, abating the appeal
for a hearing and order the appeal reinstated.
This appeal is from a judgment signed December 22, 2004.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On April 28, 2005, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 27, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.